TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00224-CV


Christopher Walton, Appellant

v.

Margie Thetford, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-97-0448-J, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING




	On June 11, 2002, appellant filed an unopposed motion to dismiss this cause.  The
appellant has informed this Court that he no longer desires to prosecute this appeal.  Accordingly,
we will grant appellant's motion and dismiss this appeal.



  
 Mack Kidd, Justice
Before Justices Kidd, Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   June 21, 2002
Do Not Publish